Citation Nr: 0324079	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-07 952	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a disability rating in excess of 40 percent 
for osteoarthritis of the lumbar spine.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right scapula fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from September 1955 to July 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision by the Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.	By decision entered in December 2000, the RO denied a 
disability rating in excess of 40 percent for osteoarthritis 
of the lumbar spine and a disability rating in excess of 20 
percent for residuals of a right scapula fracture.

2.	On August 14, 2003, the Board was notified by the 
Department of Veterans Affairs (VA) RO, that the veteran died 
on June [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By decision entered in December 2000, the RO denied a 
disability rating in excess of 40 percent for osteoarthritis 
of the lumbar spine and a disability rating in excess of 20 
percent for residuals of a right scapula fracture.  The 
veteran perfected a timely appeal of this decision and 
jurisdiction over his claims was transferred to the Board in 
due course.

Unfortunately, the veteran died in June 2003, during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



